Filed Pursuant to Rule 424(b)(3) File Number 333-140767 PROSPECTUS SUPPLEMENT NO. 3 Prospectus Supplement dated August 14, 2007 to Prospectus declared effective on May 17, 2007 (Registration No. 333-140767) TELANETIX, INC. This prospectus supplement dated August 14, 2007, or this "prospectus supplement," supplements and amends our prospectus dated May 17, 2007, relating to the offer and sale by the selling stockholders identified in such prospectus of up to 4,208,215 shares of our common stock.We supplemented and amended our prospectus dated May 17, 2007 with two previous prospectus supplements - one dated June 13, 2007 and another dated June 14, 2007.We refer to our prospectus dated May 17, 2007, as supplemented and amended to date, collectively as the "prospectus." This prospectus supplement includes our attached Quarterly Report on Form 10-QSB filed with the Securities and Exchange Commission on August 14, 2007. You should read this prospectus supplement in conjunction with the prospectus.This prospectus supplement is qualified by reference to the prospectus, except to the extent that the information contained in this prospectus supplement supersedes the information contained in the prospectus.This prospectus supplement is not complete without, and may not be utilized except in connection with, the prospectus, including any amendments or additional supplements thereto.Capitalized terms used in this prospectus supplement but not otherwise defined herein shall have the meanings given to such terms in the prospectus. Our common stock is listed on the OTC Bulletin Board under the symbol "TNXI". The last reported sales price per share of our common stock, as reported by the OTC Bulletin Board on August 13, 2007 was $3.92. Investing in our common stock involves a high degree of risk. See "Risk Factors" beginning on page 6 of the prospectus, as the same may be updated in prospectus supplements. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is August 14, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-QSB (MARK ONE) x QUARTERLYREPORTUNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly periodendedJune 30, 2007 OR o TRANSITION REPORT UNDER 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number 000-51995 TELANETIX, INC. (Exact name of small business issuer as specified in its charter) Delaware 77-0622733 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 6197 Cornerstone Court E, Suite 108, San Diego, California 92121 (Address of principal executive offices) (858)362-2250 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days YES
